Citation Nr: 1039871	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  10-23 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

 Entitlement to an increase disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to July 2006.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an July 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

As a final introductory matter, the Board notes that the Veteran 
has asserted in an August 2009 statement that he was experiencing 
problems with his neck.  Specifically, the Veteran stated that he 
has been having burning and tightness followed by sharp pain.  
The Board interprets the Veteran's statement as an implicit claim 
for an increased rating for his service-connected cervical spine 
disability, currently evaluated as 10 percent disabling.  As that 
claim has not been developed for appellate review, the Board 
refers it to the RO for appropriate action. 

In the June 2010 statement, the Veteran revoked his 
representation and is now self represented.


FINDINGS OF FACT

Throughout the pendency of this appeal, the Veteran's PTSD has 
been productive of occupational and social impairment, with 
deficiencies in most areas, due to such symptoms as:  suicidal 
ideation; impaired impulse control; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective relationships.  
However, it has not been productive of total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent disabling for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Here, the RO sent correspondence in March 2009 and a rating 
decision in July 2009.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the Veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the Veteran's possession.  The Board 
finds that any defect with regard to the timing or content of the 
notice to the Veteran is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the Veteran had a meaningful opportunity to participate 
effectively in the processing of the claim with an adjudication 
of the claim by the RO subsequent to receipt of the required 
notice.  There has been no prejudice to the Veteran, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the Veteran, 
and had satisfied that duty prior to the final adjudication in 
the February 2009 statement of the case. 

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  This duty 
includes assisting with the procurement of relevant records, 
including pertinent treatment records, and providing an 
examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with a VA examination 
in July 2009.  The Veteran has not indicated that he has received 
additional treatment for his service-connected PTSD.  The Board 
thus concludes that there are no additional treatment records 
outstanding with respect to that claim.  Consequently, the duty 
to notify and assist has been satisfied as to the claim now being 
finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Increased Rating

The veteran and his representative contend, in substance, that 
the Veteran's PTSD is more disabling than currently evaluated.  
For historical purposes, it is noted that service connection was 
established for PTSD by the RO in a December 2007 decision, based 
in part on a review of the Veteran's service personnel records 
which showed that he served in Iraq and was awarded the Combat 
Infantryman Badge; and, based on the review of a contemporaneous 
VA examination report which reflected that the Veteran was 
diagnosed with PTSD.   

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2008); 38 C.F.R. § Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board will also consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When VA grants a claim for an increased rating, it may assign an 
effective date up to one year before the date the claimant's 
application for increase was received, provided it is factually 
ascertainable that an increase in disability occurred within that 
timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 
(2007). Here, the relevant evidentiary window begins one year 
before the Veteran filed his claim for increased rating, and 
continues to the present time.

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is assigned for PTSD when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  A 100 percent 
rating is assigned when there is total occupational or social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411 (2010).    

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).     

The record reflects that the Veteran has been diagnosed with 
PTSD.  He has received periodic VA outpatient treatment since 
April 2009 for multiple psychiatric symptoms including 
nightmares, sleep deprivation, problems in the work environment, 
and anxiety in public settings.  Despite those symptoms, he has 
consistently reported that he maintains a good relationship with 
his girlfriend, who he has since married.  Additionally, he has 
not reported any thoughts of suicide or homicide.  Throughout the 
relevant appeals period, his Global Assessment and Functioning 
(GAF) score has ranged from a of 45-49.

In the Veteran's March 2009 statement, he claimed that his 
current skills allow him to only do labor jobs, which his body 
will not hold up to due to the stress.  Additionally, he stated 
that because he suffered from sleep deprivation due to his PTSD, 
his focus on looking for a job has been limited.  However, he 
further stated that his problems with working were also due to 
his limited mobility from his back problems.

In an April 2009 statement by the Veteran's father, he stated 
that the Veteran withdrew from his wife and baby, and family 
members.  He further stated that the Veteran goes 3-4 days 
without sleep, and doesn't eat very much.  When he tries speaking 
to the Veteran, he sees nothing but anger.  The Veteran's father 
contended that the Veteran had threatened to take his life.

In an April 2009 statement, the Veteran's girlfriend, who is now 
his wife, stated that the Veteran slept 2-4 hours a night, woke 
up in cold sweats and uncontrollable shaking, and had frequent 
nightmares.  She also observed the Veteran's discomfort and 
stress levels when he was around certain individuals. 

VA outpatient records dated from April 2009 to January 2010 
reflect further treatment received by the Veteran for his PTSD 
symptoms.  The Veteran was afforded a July 2009 VA examination in 
which he reported poor sleep, intrusive thoughts, nightmares, 
physiological and psychological reaction upon cue marked by 
seeing people of Arabic descent, avoidance, irritability and 
hyper vigilance.  However, he denied feelings of hopelessness and 
helplessness.  Additionally, he reported no history of suicidal 
and homicidal ideations.  The Veteran also stated that he had 
positive plans for his future. 

The doctor noted that the Veteran was oriented to person, place, 
and time. 
He also observed the Veteran to be well groomed and appropriately 
clothed, cooperative, calm, anxious with nervous laughter, tired 
but happy, understandable, with good eye contact, and intact 
thought process.

The Veteran reported that he had been married for four years, but 
was seeking a divorce.  However, the Veteran stated that he did 
not feel down, depressed, or hopeless.  Additionally, when he was 
asked if he had little interest or pleasure in doing things, he 
responded not at all.

The doctor's diagnosis stated that the Veteran had chronic PTSD, 
with severe primary support and social environmental stressors, 
severe physical and health stressors related to back injury, 
severe financial stressors due to divorce and establishing 
permanent employment. The Veteran was assigned a GAF score of 45.
 
At the July 2009 VA examination, the Veteran reported symptoms of 
sleep deprivation and being restless when trying to fall asleep.  
He also stated that it took a couple of hours to fall asleep.  
Additionally, the Veteran reported he had numerous PTSD related 
nightmares, woke up frequently, and had an average of 2-3 hours 
of sleep per night.  

The examiner noted that the Veteran was casually dressed and 
cooperative.  His mood appeared to be anxious.  Additionally, he 
was oriented to person, time, and place.  There was no presence 
of any homicidal or suicidal thoughts.  Furthermore, the Veteran 
was able to complete his activities of daily living, to include 
dressing, eating, and grooming.  Moreover, the Veteran reported 
that he was capable of managing his own financial affairs. 

The Veteran told the examiner that he worked at Wal-Mart full-
time.  He reported that his problems related to occupational 
functioning were decreased concentration and poor social 
interaction.  Additionally, the Veteran reported reduced 
reliability and productivity at work associated with anxiety, 
irritability, mistrust, and poor concentration.  Moreover, the 
Veteran stated that he was eager to work, and had tried numerous 
jobs, but that symptoms interfered with his capacity to maintain 
employment.  However, when the Veteran was asked how much time he 
had lost from work in the past year, he responded not very often.  
Furthermore, the VA examiner stated that the Veteran did not have 
total occupational and social impairment.  The Veteran was 
assigned a Global Assessment and Functioning (GAF) score of 49.

In an August 2009 statement, the Veteran asserted that his 
symptoms had become more severe.  Specifically, he stated that he 
was experiencing more vivid nightmares that occurred more often.  
Furthermore, he reported jerking and jumping in his sleep.  
Additionally, he reported that his anxiety had worsened from 
working in a highly public setting, causing muscle spasms. 

In a May 2010 statement the Veteran stated that his current 
condition made working a fulltime job extremely difficult.   He 
reported that he recently left his job at Wal-Mart and went to 
another job because of the mental and physical stress the 
environment put on him.  He also stated that he feared because of 
his lack of sleep and mental exhaustion that his current job 
would not last long.  

In paperwork submitted by the Veteran in May 2010, the Veteran 
reported that he was married in April 2010. Additionally, a 
question that inquired if the Veteran had a disability that 
prevented him from working, to which the Veteran responded not 
applicable.

Throughout the pendency of this appeal the Veteran has been 
assigned GAF scores ranging from 45-49.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM- IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned.  The percentage rating is to be 
based on all the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95 (Mar. 
1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores from 45-49 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).

After a review of the evidence of record, the Board notes that 
the Veteran's symptoms appear to have stayed consistent over the 
course of the appeals period.  Although the Veteran reports 
worsening of his problems with sleeping and working, it would not 
constitute an increase in the rating of his PTSD.  Even at their 
most severe, the Board finds that the Veteran's PTSD symptoms 
have been no worse than the criteria contemplated by a 70 percent 
rating under DC 9411:  occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, DC 9411.  

At no time since the date of service connection has the Veteran 
been found to display grossly impaired thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; disorientation to time, place, or space; 
intermittent inability to perform activities of daily living; or 
memory loss for names of close relatives, own occupation, or own 
name.  Although the Veteran's father has reported that the 
Veteran has contemplated suicide, he himself has denied any 
history of suicidal or homicidal ideations.  Additionally, the 
Veteran has not reported any delusions or hallucinations.  All 
medical evaluations and appointments state the Veteran was 
oriented to time, place, and space.  The Veteran had reported 
that he was able to perform daily activities such as dressing, 
eating, grooming, and handling his financial affairs. 
Furthermore, the Veteran has maintained a good relationship with 
his wife, who he was recently married to, which shows that he 
does not completely isolate himself.  

Furthermore, the Veteran's GAF scores, even at their lowest, have 
not fallen below 45, which is indicative of serious, but not 
total, occupational and social impairment.  Accordingly, the 
Board finds that the Veteran's PTSD symptoms have not worsened to 
the extent that a 100 percent disability rating is warranted.  
38 C.F.R. § 4.130, DC 9411.

In sum, the Board finds that the Veteran has not been entitled to 
a rating in excess of 70 percent at any time throughout the 
relevant appeals period.  The Board has considered whether a 
higher rating might be warranted for any period of time during 
the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, the weight of the credible evidence 
demonstrates that the Veteran's PTSD symptoms have not warranted 
increased ratings at any time since the effective date of service 
connection.  As the preponderance of the evidence is against the 
claim for an increased rating, that claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2009); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that the record has raised the issue of 
entitlement to a total disability rating for compensation 
purposes by reason of service-connected disability.  That claim 
was denied in a March 2009 rating decision.  The Veteran has not 
perfected an appeal of that decision.  Therefore, that claim is 
not before the Board.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

Extraschedular Consideration

The above determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2010).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  
To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability.  
The governing norm in exceptional cases is a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2010).  The Board finds in this case that the 
regular schedular standards are not inadequate.

The Board acknowledges that the Veteran has reported his 
inability to work due to his PTSD symptoms.  However, the record 
reflects that the Veteran is currently still employed full-time.  
Additionally, the Veteran has previously pointed to his 
nonservice-connected back pain as a cause for his inability to 
work.  Nor has the Veteran's PTSD been shown to warrant 
frequent, or, indeed, any periods of hospitalization throughout 
the relevant appeals period, or to otherwise render impractical 
the application of the regular schedular standards.  In light of 
the above, the Board finds that remand for referral for 
consideration of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increase disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD) is denied. 



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


